Citation Nr: 0500738	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-30 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas





THE ISSUE

Entitlement to payment of dependency and indemnity 
compensation (DIC) for the veteran's surviving spouse for the 
month of her death.





ATTORNEY FOR THE BOARD


J. Johnston, Counsel  


INTRODUCTION

The veteran served on active duty from April 1948 to November 
1963.  He died in June 1978.  His surviving spouse was 
subsequently awarded payment of DIC benefits until she died 
in April 2003.  The appellant is the widow's son.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 determination issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Waco, Texas.  

In addition to contesting the validity of the finding that no 
DIC was payable to the veteran's surviving spouse for the 
month of her death, it appears that the appellant is also 
requesting waiver of all or part of the overpayment of DIC 
benefits actually paid for the month of April 2003.  Such 
request for waiver was timely received.  See 38 C.F.R. 
§ 1.963(b) (2004).  This issue is referred back to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  Following the veteran's death, his surviving spouse was 
granted entitlement to DIC benefits.

2.  The veteran's surviving spouse died in April 2003, and 
DIC benefits for her were terminated on the last day of the 
month before her death.  




CONCLUSION OF LAW

Payment of DIC benefits to the veteran's surviving spouse for 
the month of her death is not authorized.  38 U.S.C.A. 
§§ 5112, 7104 (West 2002); 38 C.F.R. §§ 3.500(g) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the veteran's death in June 1978, his surviving 
spouse became entitled to DIC benefits.  The veteran's 
surviving spouse died on April [redacted], 2003.  In May 2003, the RO 
notified the appellant, the child of the veteran and his 
surviving spouse, that benefits to the widow were terminated 
effective April 1, 2003.

The appellant's June 2003 claim reflects his assertion that 
he is entitled to $1389.00 for compensation benefits that 
were paid to his mother for April 2003.  

The law and regulations in this case are clear.  The 
effective date of discontinuance of compensation, dependency 
and indemnity compensation, or pension by reason of the death 
of the payee is the last day of the month before death 
occurred.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. 
§ 3.500(g) (2004).  

In this case. the RO properly terminated benefits beginning 
April 1, 2003.  The veteran's surviving spouse was only due 
DIC benefits through March 31, 2003.  The widow was not 
lawfully entitled to DIC benefits for the month of April 
2003.  

The Board recognizes that the appellant has argued that his 
mother left no estate and no funds, and that the benefits 
received in the month of her death were spent to cover 
expenses that had occurred during her lifetime.  Although the 
Board sympathizes with the appellant's argument, the law and 
regulations do not contain a provision for such an 
entitlement, and the Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).

Because the law is dispositive in this case, the appeal must 
be denied for lack of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Also, when the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).



ORDER

Entitlement to payment of DIC for the veteran's surviving 
spouse for the month of her death is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


